Moore, Associate Justice.
The exceptions to the indictment are not well taken. The offense for which appellee is indicted is charged substantially in the words of the statute. It was unnecessary to designate the house or the place where the liquor was sold with more exactness and particularity than is done in the indictment. ÍTor was it absolutely essential to give the name of the person to whom the liquor was sold. If, as alleged in the motion to quash, there was no such place as Douglassville College at the date of the alleged violation of the law under which the indictment was found, by reason of said college having become a public school, as stated in the motion, the court could not judicially know the fact, and it was therefore no ground for quashing the indictment. If such is the fact, and by reason thereof it ceased to be an offense to sell spir*222ituous liquors within the limits prescribed in the statute under which this indictment was found, appellee could have availed himself of it by plea of not guilty, but not by motion to quash..
The judgment is reversed and the case remanded.
Reversed and remanded.